


Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (this “Agreement”) is made as of the 15th
day of December, 2004 by and among MobilePro Corp., a Delaware corporation (the
“Company”), and John Dumbleton, a natural person, residing in the State of Texas
(“Mr. Dumbleton”).


WHEREAS, the Company wishes to employ Mr. Dumbleton as its Executive Vice
President of Sales and Business Development of the Company and Mr. Dumbleton
wishes to accept such employment;


WHEREAS, the Company and Mr. Dumbleton wish to set forth the terms of Mr.
Dumbleton’s employment and certain additional agreements between Mr. Dumbleton
and the Company.


NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, covenants and terms contained herein, the parties hereto agree
as follows:


(1)  Employment Period    


The Company will employ Mr. Dumbleton, and Mr. Dumbleton will serve the Company,
under the terms of this Agreement commencing January 17, 2005 (the “Commencement
Date”) for a term of twelve (12) months unless earlier terminated under Section
4 hereof. The period of time between the commencement and the termination of Mr.
Dumbleton’s employment hereunder shall be referred to herein as the “Employment
Period.”


(2)  Duties and Status


The Company hereby engages Mr. Dumbleton as its Executive Vice President of
Sales on the terms and conditions set forth in this Agreement. During the term
of the Employment Period, Mr. Dumbleton shall report to the Chief Executive
Officer of the Company and shall exercise such authority, perform such executive
functions and discharge such responsibilities as are reasonably associated with
Mr. Dumbleton’s position, commensurate with the authority vested in Mr.
Dumbleton pursuant to this Agreement and consistent with the governing documents
of the Company. Mr. Dumbleton shall have responsibility for building the
Company’s revenue through organic growth including cross-selling voice products
to the Company’s internet customers and vice versa, building sales channels,
looking at new revenue sources such as cellular for specific geographic areas,
developing alliances with other companies to build revenue, all on a profitable
basis and such other duties as are mutually agreed upon between Mr. Dumbleton
and the Company.
 
 (3)  Compensation and Benefits



(a)        Salary. During the Employment Period the Company shall pay to Mr.
Dumbleton, as compensation for the performance of his duties and obligations
under this Agreement, a base salary of Fifteen Thousand ($15,000) per month,
payable semi-monthly, beginning January 31, 2005.

 

  (b) Insurance. The Company shall reimburse Mr. Dumbleton for all health
insurance policies for himself and his family (not to exceed $1100 per month)
until such time as Company establishes like type insurance coverage.

 



       

--------------------------------------------------------------------------------

 


  (c) Vacation: The Company will provide Mr. Dumbleton with three (3) weeks paid
vacation per annum.

 

  (d) Bonus. During the Employment Period, Mr. Dumbleton shall be eligible for a
bonus on terms and conditions to be mutually agreed upon by Mr. Dumbleton and
the Company by March 31, 2005.

 

  (e) Equity. As partial consideration for entering into this Agreement, the
Company hereby grants Mr. Dumbleton warrants to acquire two million (2,000,000)
shares of the Company’s common stock at an exercise price or $0.17 per share
(the “Warrant”). The warrants shall vest ratably over the twelve (12) months of
the Agreement, or immediately if Mr. Dumbleton’s employment is terminated
without cause or for good reason (as described in Section 4 hereof) and shall
have a ten-year term.

 

  (f) Business Expenses. During the Employment Period, Company shall promptly
reimburse Mr. Dumbleton for all appropriately documented and reasonable business
(including cell phone) and travel expenses incurred by Mr. Dumbleton in the
performance of his duties under this Agreement.

 




(4) Termination of Employment



(a)   Termination for Cause. The Company may terminate Mr. Dumbleton’s
employment hereunder for Cause (defined below). For purposes of this Agreement
and subject to Mr. Dumbleton’s opportunity to cure as provided in Section 4(c)
hereof, the Company shall have Cause to terminate Mr. Dumbleton’s employment
hereunder if such termination shall be the result of:




  (i) a material breach of fiduciary duty or material breach of the terms of
this Agreement or any other agreement between Mr. Dumbleton and the Company
(including without limitation any agreements regarding confidentiality,
inventions assignment and non-competition), which, in the case of a
material breach of the terms of this Agreement or any other agreement, remains
uncured for a period of thirty (30) days following receipt of written notice
from the Board specifying the nature of such breach;

 

  (ii) the commission by Mr. Dumbleton of any act of embezzlement, fraud,
larceny or theft on or from the Company;

 

  (iii) Substantial and continuing neglect or inattention by Mr. Dumbleton of
the duties of his employment or the willful misconduct or gross negligence of
Mr. Dumbleton in connection with the performance of such duties which remains
uncured for a period of fifteen (15) calendar days following receipt of written
notice from the Board specifying the nature of such breach;

 



    2   

--------------------------------------------------------------------------------

 


  (iv) The commission by Mr. Dumbleton of any crime involving moral turpitude or
a felony; or



  (v) Mr. Dumbleton’s performance or omission of any act which, in the judgment
of the Board, if known to the customers, clients, stockholders or any regulators
of the Company, would have a material and adverse impact on the business of the
Company.




(b)   Termination for Good Reason. Mr. Dumbleton shall have the right at any
time to terminate his employment with the Company upon not less than thirty (30)
days prior written notice of termination for Good Reason (defined below). For
purposes of this Agreement and subject to the Company’s opportunity to cure as
provided in Section 4(c) hereof, Mr. Dumbleton shall have Good Reason to
terminate his employment hereunder if such termination shall be the result of:

 

(i)   The breach by the Company of any material provision of this Agreement or
any stock option or warrant agreement; or

 

(ii)   A requirement by the Company that Mr. Dumbleton perform any act or
refrain from performing any act that would be in violation of any applicable
law.

 

(c)   Notice and Opportunity to Cure. Notwithstanding the foregoing, it shall be
a condition precedent to the Company’s right to terminate Mr. Dumbleton’s
employment for Cause and Mr. Dumbleton’s right to terminate for Good Reason that
(i) the party seeking termination shall first have given the other party written
notice stating with specificity the reason for the termination (“breach”) and
(ii) if such breach is susceptible of cure or remedy, a period of fifteen (15)
days from and after the giving of such notice shall have elapsed without the
breaching party having effectively cured or remedied such breach during such
15-day period, unless such breach cannot be cured or remedied within fifteen
(15) days, in which case the period for remedy or cure shall be extended for a
reasonable time (not to exceed an additional thirty (30) days) provided the
breaching party has made and continues to make a diligent effort to effect such
remedy or cure.




(d)   Voluntary Termination. At the election of Mr. Dumbleton, upon not less
than sixty (60) days prior written notice of termination other than for Good
Reason.




(e)   Termination Upon Death or Permanent and Total Disability. The Employment
Period shall be terminated by the death of Mr. Dumbleton. The Employment Period
may be terminated by the Board of Directors of the Company if Mr. Dumbleton
shall be rendered incapable of performing his duties to the Company by reason of
any medically determined physical or mental impairment that can be reasonably
expected to result in death or that can be reasonably be expected to last for a
period of either (i) six (6) or more consecutive months from the first date of
Mr. Dumbleton’s absence due to the disability or (ii) nine (9) months during any
twelve-month period (a “Permanent and Total Disability”). If the Employment
Period is terminated by reason of a Permanent and Total Disability of Mr.
Dumbleton, the Company shall give thirty (30) days’ advance written notice to
that effect to Mr. Dumbleton.






    3   

--------------------------------------------------------------------------------

 


(f)     Termination Without Cause. At the election of the Company, otherwise
than for Cause, upon not less than sixty (60) days written notice of
termination.




(g)   Termination for Business Failure. Anything contained herein to the
contrary notwithstanding, in the event the Company’s business is discontinued
because continuation is rendered impracticable by substantial financial losses,
lack of funding, legal decisions, administrative rulings, declaration of war,
dissolution, national or local economic depression or crisis or any reasons
beyond the control of the Company, then this Agreement shall terminate as of the
day the Company determines to cease operation with the same force and effect as
if such day of the month were originally set as the termination date hereof. In
the event this Agreement is terminated pursuant to this Section 4(g), the
Executive will be entitled to severance pay.



(5)  Consequences of Termination



(a)   Without Cause or for Good Reason. In the event of a termination of Mr.
Dumbleton’s employment during the Employment Period by the Company other than
for Cause pursuant to Section 4(f) or by Mr. Dumbleton for Good Reason pursuant
to Section 4(b) (e.g., due to a Change of Control of the Company, where Change
of Control means:  (i) the acquisition (other than from the Company) in one or
more transactions by any Person, as defined in this Section 5(a), of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of 50% or more of (A) the then
outstanding shares of the securities of the Company, or (B) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Company Voting Stock”); (ii) the
closing of a sale or other conveyance of all or substantially all of the assets
of the Company; or (iii) the effective time of any merger, share exchange,
consolidation, or other business combination of the Company if immediately after
such transaction persons who hold a majority of the outstanding voting
securities entitled to vote generally in the election of directors of the
surviving entity (or the entity owning 100% of such surviving entity) are not
persons who, immediately prior to such transaction, held the Company Voting
Stock; provided, however, that a Change of Control shall not include a public
offering of capital stock of the Company. For purposes of this Section 5(a), a
“Person” means any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended, other
than: employee benefit plans sponsored or maintained by the Company and
corporations controlled by the Company, the Company shall pay Mr. Dumbleton (or
his estate) and provide him with the following:






     4  

--------------------------------------------------------------------------------

 


  (i) Lump-Sum Payment. A lump-sum cash payment, payable thirty (30) days after
Mr. Dumbleton’s termination of employment, equal to the sum of the following:

 
1) Salary. The equivalent of six months (the “Severance Period”) of Mr.
Dumbleton’s then-current base salary; plus
 
2) Earned but Unpaid Amounts. Any previously earned but unpaid salary through
Mr. Dumbleton’s final date of employment with the Company, and any previously
earned but unpaid bonus amounts prior to the date of Mr. Dumbleton’s termination
of employment.


3) Equity. Mr. Dumbleton shall retain all warrants vested at time of
termination, but shall be required to exercise them within twenty-four (24)
months of termination. All unvested warrants shall immediately vest and be
retained by Mr. Dumbleton, but he shall be required to exercise them within
twenty-four (24) months of termination.



  (b) Other Benefits. The Company shall provide continued coverage for the
Severance Period under all health, life, disability and similar employee benefit
plans and programs of the Company on the same basis as Mr. Dumbleton was
entitled to participate immediately prior to such termination, provided that Mr.
Dumbleton’s continued participation is possible under the general terms and
provisions of such plans and programs. In the event that Mr. Dumbleton’s
participation in any such plan or program is barred, the Company shall use its
commercially reasonable efforts to provide Mr. Dumbleton with benefits
substantially similar (including all tax effects) to those which Mr. Dumbleton
would otherwise have been entitled to receive under such plans and programs from
which his continued participation is barred. In the event that Mr. Dumbleton is
covered under substitute benefit plans of another employer prior to the
expiration of the Severance Period, the Company will no longer be obligated to
continue the coverage’s provided for in this Section 5(b).




  (c) Other Termination of Employment. In the event that Mr. Dumbleton’s
employment with the Company is terminated during the Employment Period by the
Company for Cause (as provided for in Section 4(a) hereof) or by Mr. Dumbleton
other than for Good Reason (as provided for in Section 4(b) hereof), the Company
shall pay or grant Mr. Dumbleton any earned but unpaid salary, bonus, and
warrants through Mr. Dumbleton’s final date of employment with the Company, and
the Company shall have no further obligations to Mr. Dumbleton.






     5  

--------------------------------------------------------------------------------

 


  (d) Withholding of Taxes. All payments required to be made by the Company to
Mr. Dumbleton under this Agreement shall be subject only to the withholding of
such amounts, if any, relating to tax, excise tax and other payroll deductions
as may be required by law or regulation.




  (e) No Other Obligations. The benefits payable to Mr. Dumbleton under this
Agreement are not in lieu of any benefits payable under any employee benefit
plan, program or arrangement of the Company, except as specifically provided
herein, and Mr. Dumbleton will receive such benefits or payments, if any, as he
may be entitled to receive pursuant to the terms of such plans, programs and
arrangements. Except for the obligations of the Company provided by the
foregoing and this Section 5, the Company shall have no further obligations to
Mr. Dumbleton upon his termination of employment.




  (f) No Mitigation or Offset. Mr. Dumbleton shall have no obligation to
mitigate the damages provided by this Section 5 by seeking substitute employment
or otherwise and there shall be no offset of the payments or benefits set forth
in this Section 5 except as provided in Section 5(a)(ii).



(6) Governing Law


This Agreement and the rights and obligations of the parties hereto shall be
construed in accordance with the laws of the State of Maryland, without giving
effect to the principles of conflict of laws.


(7) Indemnity and Insurance


The Company shall indemnify and save harmless Mr. Dumbleton for any liability
incurred by reason of any act or omission performed by Mr. Dumbleton while
acting in good faith on behalf of the Company and within the scope of the
authority of Mr. Dumbleton pursuant to this Agreement and to the fullest extent
provided under the Bylaws, the Certificate of Incorporation and the General
Corporation Law of the State of Delaware, except that Mr. Dumbleton must have in
good faith believed that such action was in, or not opposed to, the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that such conduct was unlawful


The Company shall provide that Mr. Dumbleton is covered by any Directors and
Officers insurance that the Company provides to other senior executives and/or
board members.


(8) Non-Disparagement


At all times during the Employment Period and for a period of five (5) years
thereafter (regardless of how Mr. Dumbleton’s employment was terminated), Mr.
Dumbleton shall not, directly or indirectly, make (or cause to be made) to any
person any disparaging, derogatory or other negative or false statement about
the Company (including its products, services, policies, practices, operations,
employees, sales representatives, agents, officers, members, managers, partners
or directors).





     6  

--------------------------------------------------------------------------------

 


(9) Cooperation with the Company After Termination of Employment


Following termination of Mr. Dumbleton’s employment for any reason, Mr.
Dumbleton shall fully cooperate with the Company in all matters relating to the
winding up of Mr. Dumbleton’s pending work on behalf of the Company including,
but not limited to, any litigation in which the Company is involved, and the
orderly transfer of any such pending work to other employees of the Company as
may be designated by the Company. Following any notice of termination of
employment by either the Company or Mr. Dumbleton, the Company shall be entitled
to such full time or part time services of Mr. Dumbleton as the Company may
reasonably require during all or any part of the sixty (60)-day period following
any notice of termination, provided that Mr. Dumbleton shall be compensated for
such services at the same rate as in effect immediately before the notice of
termination.


(10) Lock-up Period and Volume Limitation.


Mr. Dumbleton agrees that he will not sell or otherwise transfer or dispose of
any shares of the Company’s common stock that he owns or is entitled to receive
following the exercise of any Warrants or convertible securities that he may
receive following the Commencement Date until January 1, 2006. Mr. Dumbleton
also agrees that he will not sell or otherwise transfer or dispose of more than
five hundred thousand (500,000) shares of the Company’s common stock during any
calendar quarter thereafter during the Employment Period.


(11) Notice


All notices, requests and other communications pursuant to this Agreement shall
be sent by overnight mail to the following addresses:


If to Mr. Dumbleton:
 
John Dumbleton

If to the Company:


MobilePro Corp.
Attn: Jay O. Wright, Chairman
6701 Democracy Blvd.
Suite 300
Rockville, Maryland 20817


  7   

--------------------------------------------------------------------------------

 




(12) Waiver of Breach


Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part of either Mr.
Dumbleton or of the Company.


(13) Non-Assignment / Successors


Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that (i) this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company upon any sale or all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company with or into any other corporation, all as though
such successors and assigns of the Company and their respective successors and
assigns were the Company; and (ii) this Agreement shall inure to the benefit of
and be binding upon the heirs, assigns or designees of Mr. Dumbleton to the
extent of any payments due to them hereunder. As used in this Agreement, the
term “Company” shall be deemed to refer to any such successor or assign of the
Company referred to in the preceding sentence.


(14) Severability


To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted there from and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.


(15) Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.


(16) Arbitration


Mr. Dumbleton and the Company shall submit to mandatory and exclusive binding
arbitration, any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof where the amount in dispute is greater than or
equal to Fifty Thousand Dollars ($50,000), provided, however, that the parties
retain their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining equitable relief from a court having
jurisdiction over the parties. In the event the amount of any controversy or
claim arising out of, or relating to, this Agreement, or any breach hereof, is
less than Fifty Thousand Dollars ($50,000), the parties hereby agree to submit
such claim to mediation. Such arbitration shall be governed by the Federal
Arbitration Act and conducted through the American Arbitration Association
(“AAA”) in the state of Maryland, before a single neutral arbitrator, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association in effect at that time. The parties may
conduct only essential discovery prior to the hearing, as defined by the AAA
arbitrator. The arbitrator shall issue a written decision, which contains the
essential findings and conclusions on which the decision is based. Mediation
shall be governed by, and conducted through, the AAA. Judgment upon the
determination or award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.





     8  

--------------------------------------------------------------------------------

 


(17) Entire Agreement


This Agreement and all schedules and other attachments hereto constitute the
entire agreement by the Company and Mr. Dumbleton with respect to the subject
matter hereof and, except as specifically provided herein, supersedes any and
all prior agreements or understandings between Mr. Dumbleton and the Company
with respect to the subject matter hereof, whether written or oral (including
that certain consulting arrangement between Mr. Dumbleton and the Company). This
Agreement may be amended or modified only by a written instrument executed by
Mr. Dumbleton and the Company.


IN WITNESS WHEREOF, the parties have executed this Agreement as of December
15th, 2004.


JOHN DUMBLETON          MOBILEPRO CORP.




_______________________          By:______________________
                       Jay O. Wright, Chairman and CEO





